



Exhibit 10(x)(2)


SECOND AMENDMENT TO ARCONIC
SUPPLEMENTAL PENSION PLAN FOR SENIOR EXECUTIVES
(as amended and restated August 1, 2016)


Pursuant to Section 5.1 of the Arconic Supplemental Pension Plan for Senior
Executives (“Plan”), the Plan is amended effective January 1, 2018, as follows:


1.    Article I (“Definitions”) of the Plan shall be amended by deleting
definition of “Committee” therefrom.


2.     Article I (“Definitions”) of the Plan shall be amended by inserting the
following definitions of “Benefits Investments Committee” and “Benefits
Management Committee” therein:


“Benefits Investments Committee” means the Benefits Investments Committee of
Arconic Inc., which shall have authority over the investment and management of
any and all corporate assets attributable or allocated to this Plan (to the
extent that this Plan becomes funded). Prior to January 1, 2018, such authority
was vested in the Benefits Management Committee.


“Benefits Management Committee” means the Benefits Management Committee of
Arconic Inc. (previously known as the Benefits Management Committee of Alcoa
Inc.), which shall have powers over administration of the Plan as provided
herein.


3.    Article I (“Definitions”) of the Plan shall be amended by restating the
definition of “Company” as follows (with new language underlined and deleted
language stricken):


“Company” means Arconic Inc. (previously known as Alcoa Inc.). Alcoa Inc. It is
contemplated that Alcoa Inc. will formally change its corporate name to Arconic
Inc. in the second half of 2016.


4.    References in the Plan to the “Committee” in the following sections shall
be revised to be references to the “Benefits Management Committee”: 4.1, 5.1,
and 7.1.


5.    Section 3.1 of the Plan shall be amended by inserting the following
sentence at the end thereof:


To the extent that this Plan becomes funded in the future, the Benefits
Investments Committee shall have authority over the investment and management of
any and all corporate assets attributable or allocated to the Plan. In this
regard, the Benefits Investments Committee shall have the authority to approve,
to adopt and to amend, to merge and to terminate any trust established to secure
any such assets.


6.    In all other respects, the Plan is ratified and confirmed.





